         Case 3:20-cr-00076-SDD-SDJ         Document 41     02/02/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                          20-76-SDD-SDJ

BENJAMIN ANTHONY FIELDS



                                         RULING

        This matter is before the Court on a Motion to Dismiss for Selective and Vindictive

Prosecution and Request for Evidentiary Hearing1 filed by Benjamin Anthony Fields

(“Defendant”), to which the Government filed a Response.2 For the reasons that follow,

Defendant’s Motion shall be DENIED.

I.      BACKGROUND

        The First Superseding Indictment3 charges Defendant with a violation of 18

U.S.C. § 922(n). Section 922(n) provides:

        It shall be unlawful for any person who is under indictment for a crime
        punishable by imprisonment for a term exceeding one year to ship or
        transport in interstate or foreign commerce any firearm or ammunition or
        receive any firearm or ammunition which has been shipped or transported
        in interstate or foreign commerce.

        Defendant, who is African American, asserts that the Government’s decision to

prosecute amounts to vindictive and/or selective prosecution.4 Defendant asserts that he



1
  Rec. Doc. No. 28.
2
  Rec. Doc. No. 38.
3
  Rec. Doc. No. 24.
4
  Rec. Doc. No. 28-1, pp. 1–5.

                                                                                     65106
          Case 3:20-cr-00076-SDD-SDJ                Document 41         02/02/21 Page 2 of 7




has been charged with several crimes and each time has posted bond and been

released.5 Defendant asserts that he is the first person ever charged with a violation of

18 U.S.C. § 922(n) in the Middle District of Louisiana, and no white person has ever been

charged with a violation of § 922(n).6 Defendant argues that the Government knows he

“has had numerous run-ins with the law leading up to his most recent arrest.”7 According

to Defendant, the Government has acted on that knowledge to “charge [Defendant] with

a federal weapons violation because of his race and in an effort to put him in prison—and

keep him— in prison. . . .”8

        In support of his allegation that racial animus motivated the decision to prosecute,

Defendant notes that, at the detention hearing, the Government attempted to introduce a

picture of Defendant’s social media post that indicated he had bonded out of jail.9

Defendant asserts that the Magistrate Judge excluded that evidence after Defendant

objected “that they were a naked attempt to introduce racial considerations into this

case—it goes unmentioned when a white, wealthy person quickly makes bond on a

charge.”10

        Finally, Defendant alleges that the Government’s case “is shoddy at best” and

offers in support of that assertion the fact that the First Superseding Indictment changed

the specific firearm that the Government alleges Defendant possessed.11




5
  Id. at p. 2.
6
  Id. at pp. 2–3. The geographic scope of the latter assertion is unclear.
7
  Id. at pp. 2–3.
8
  Id. at p. 3.
9
  Id.
10
   Id.
11
   Id.

                                                                                               65106
         Case 3:20-cr-00076-SDD-SDJ               Document 41         02/02/21 Page 3 of 7




II.     LAW AND ANALYSIS

        A. Selective Prosecution

        Under the equal protection component of the Due Process Clause of the Fifth

Amendment, prosecutors may not make the decision “to prosecute based on an

unjustifiable standard such as race, religion, or other arbitrary classification.”12 A prima

facie case of unconstitutional selective prosecution requires the defendant to show: (1)

“that he was singled out for prosecution while others similarly situated who committed the

same crime were not prosecuted”; and (2) “that the government’s discriminatory selection

of [the defendant] for prosecution was invidious or done in bad faith—i.e., that the

government selected its course of prosecution because of, rather than in spite of, its

adverse effect upon an identifiable group.”13 Satisfaction of the first prong illustrates a

discriminatory effect, while satisfaction of the second prong demonstrates discriminatory

purpose.14 To establish a discriminatory effect, the defendant can introduce evidence that

similarly situated individuals were not prosecuted.15 “If a defendant meets both of these

requirements, then the burden shifts to the government to demonstrate a legitimate basis

for selecting the defendant for prosecution.”16

        “Generally, the government has broad discretion in determining who to prosecute.

Accordingly, the conscious exercise of some selectivity in enforcement is not in itself a

federal constitutional violation.”17 The defendant has “a very heavy burden in

demonstrating invidious purpose which invades or overrides that prosecutorial



12
   United States v. Armstrong, 517 U.S. 456, 464 (1996) (internal citations omitted).
13
   Jackson v. City of Hearne, Texas, 959 F.3d 194, 201 (5th Cir. 2020) (cleaned up).
14
   Armstrong, 517 U.S. at 465.
15
   Id. at 464–65.
16
   United States v. Hoover, 727 F.2d 387, 389 (5th Cir. 1984).
17
   Jackson, 959 F.3d at 201 (cleaned up).

                                                                                             65106
          Case 3:20-cr-00076-SDD-SDJ                 Document 41          02/02/21 Page 4 of 7




discretion.”18

        In support of the first prong of the selective prosecution claim, Defendant argues

he is the first person charged with a violation of 18 § U.S.C. 922(n) in the Middle District

of Louisiana and that no white person has ever been charged with a violation of § 922(n).19

The Government asserts that at least nine individuals have been charged with violating

18 U.S.C. § 922(n) in the Middle District.20 The Court may take judicial notice of matters

of public record, such as unsealed court documents, because the facts therein “are not

subject to reasonable dispute because [they] can be accurately and readily determined

from sources whose accuracy cannot reasonably be questioned.”21 As such, the Court

can confirm that at least six individuals have been charged with violations of 18 U.S.C.

922(n) in the Middle District.22

        Inaccuracies aside, Defendant has failed to allege that “others similarly situated

who committed the same crime were not prosecuted.”23 Defendant has not alleged that

anyone else has ever committed the crime, much less identified anyone “similarly

situated” who has committed the crime and not been charged. This falls far short of the

heavy burden imposed on Defendant to establish a claim for selective prosecution and is

not sufficient to warrant the Court’s intrusion into the Executive sphere.24

        In support of the second prong of the selective prosecution claim, Defendant



18
   United States v. Greene, 697 F.2d 1229, 1235 (5th Cir. 1983).
19
   Rec. Doc. No. 28-1, pp. 2–3.
20
   Rec. Doc. No. 38, pp. 7–8.
21
   Fed. R. Evid. 201(b). See also, Norris v. Hearst Trust, 500 F.3d 454, 461 n. 9 (5th Cir. 2007) (“it is clearly
proper in deciding a 12(b)(6) motion to take judicial notice of matters of public record.”).
22
   Case No. 17-cr-10-SDD-RLB, Rec. Doc. No. 1; Case No. 17-cr-20-SDD-EWD-3, Rec. Doc. No. 1; Case
No. 17-cr-54-BAJ-EWD, Rec. Doc. No. 8; Case. No. 17-cr-61-JWD-RLB, Rec. Doc. No. 2; Case No. 02-cr-
47, Docket Header Information; Case No. 07-cr-140-JJB-CN, Rec. Doc. No. 15.
23
   Jackson v. City of Hearne, Texas, 959 F.3d 194, 201 (5th Cir. 2020) (cleaned up).
24
   United States v. Armstrong, 517 U.S. 456, 464 (1996).

                                                                                                        65106
         Case 3:20-cr-00076-SDD-SDJ               Document 41      02/02/21 Page 5 of 7




argues that the Government acted on its knowledge of Defendant’s “numerous run-ins

with the law” to prosecute him “because of his race.”25 This argument is self-defeating.

Defendant needs to establish that the Governments “discriminatory selection of [the

Defendant] for prosecution was invidious or done in bad faith.”26 Instead, Defendant has

provided a good faith justification for the Government’s decision to prosecute

(Defendant’s criminal history) and attempted to tie that decision to Defendant’s race,

without any explanation of the connection. The bare allegation that the Government

decided to prosecute Defendant “because of his race” does not carry Defendant’s heavy

burden of establishing discriminatory purpose. In sum, Defendant’s Motion is denied as

to his claims of selective prosecution.

        B. Vindictive Prosecution

        “In general, there are two ways in which a defendant can prove a claim of

vindictiveness. First, a defendant may prove actual vindictiveness by presenting objective

evidence that the prosecutor's actions were designed to punish a defendant for asserting

his legal rights.”27 “Second, in certain circumstances, a defendant may show sufficient

facts to give rise to a presumption of vindictiveness.”28 “[C]ourts will apply [the

presumption of vindictiveness] only where there exists a realistic likelihood of

vindictiveness.”29 “The defendant has the burden of proving, by a preponderance of the

evidence, prosecutorial vindictiveness.”30




25
   Rec. Doc. No. 28-1, p. 3.
26
   Jackson, 959 F.3d at 201.
27
   United States v. Saltzman, 537 F.3d 353, 359 (5th Cir. 2008).
28
   Id.
29
   Id. at 359.
30
   Id.

                                                                                          65106
            Case 3:20-cr-00076-SDD-SDJ             Document 41        02/02/21 Page 6 of 7




          Defendant has wholly failed to meet this standard. He has failed to identify a legal

right he asserted. He has likewise failed to tie the assertion of a legal right to the

Government’s decision to prosecute. The only legal right even tangentially asserted in

Defendant’s Motion is the right to be released on bail if bail is offered and the bond paid.

But Defendant does not allege that the Government’s decision to prosecute was based

on his bailing out of jail on other charges, much less provide any argument to support

such a claim. Similarly, Defendant has failed to allege any facts creating a “realistic

likelihood of vindictiveness” such that the Court can apply a presumption of

vindictiveness. In sum, Defendant’s Motion is denied as to his claims for vindictive

prosecution.

          C. Request for Evidentiary Hearing

          Defendant has failed to identify any conflicts in evidence that require an evidentiary

hearing.31 Moreover, Defendant has failed to state with particularity any facts that, if

proven, would entitle him to dismissal. Because Defendant’s Motion can be resolved on

the briefs, an evidentiary hearing is unnecessary. Therefore, Defendant’s request for an

evidentiary hearing is denied.




31
     United States v. Aldridge, No. CRIM.A. H-10-185(1), 2011 WL 1811074, at *12 (S.D. Tex. May 10, 2011).

                                                                                                  65106
            Case 3:20-cr-00076-SDD-SDJ     Document 41    02/02/21 Page 7 of 7




III.      CONCLUSION

          Defendant’s Motion to Dismiss for Selective and Vindictive Prosecution and

Request for Evidentiary Hearing32 is DENIED without prejudice.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on February 2, 2021.




                                       S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




32
     Rec. Doc. No. 28.

                                                                                 65106
